Detailed action
Summary
1. The office action is in response to the application filed on 9/11/2020.
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein in accordance with a detection value of state-of-charge information of the power storage device, the control circuitry corrects the reference gain by multiplying the reference gain by a correction value set in association with the state-of-charge information of the power storage device, and uses the corrected reference gain as a first gain for controlling the power converter, to adjust a slope of drooping characteristic of the frequency of the power converter, and the correction value is a value that gradually decreases with increase in the state- of-charge information of the power storage device, a minimum value of the correction value is N1 which is a real number greater than 0 and corresponding to a first state of charge for stopping charging of the power storage device, and a maximum value of the correction value is N2 which is a real number greater than N1 and corresponding to a second state of charge for stopping discharging of the power storage device.”

Dependent claims 2-19 are allowable by their dependency.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150244278 HIRANO disclose power conversion device and power conversion method.
US 11245333 Kawamura disclose power conversion device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                       /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838